DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2022 was filed after the mailing date of the Notice of Allowance on 04/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 1-19, the Applicant’s admitted prior art GBAS Performance to Macabiau et al disclose Evil waveforms are GPS signals that have a distorted PRN code modulation waveform. The main impact is a rupture of the symmetry of the cross-correlation peak inside the tracking channel, therefore inducing a different measurement error for two receivers that would not have the same loops architecture. As a consequence, there is a potential for evil waveforms to induce large tracking errors of differential systems if left undetected. 
There is no teaching or suggestion for one having ordinary skill in the art before the effective filling date of claimed invention to modify the method or system as disclosed by the Applicant’s admitted prior art of record to have or render obvious the features of a multitude of function values of the autocorrelation function (ACFobs) at different discrete chip spacings are analyzed and used in obtaining a test metric, wherein using the test 10metric, a decision is made whether the received GNSS code signals are suitable for position determination or unsuitable for position determination due to satellite signal deformation, and wherein the GNSS code signals found unsuitable for position determination are excluded from position determination, wherein for each satellite i, with i being a satellite index, using the test metric includes the following steps:15 a) for each time epoch tk in which the GNSS receivers receive GNSS code signals belonging to the signal of the same carrier frequency sent from the satellite i, forming a vector xi,k of measurement values Xm,i,k, with m being a chip spacing index, and k being a measurement time epoch index, and the respective measurement value Xm,i,k being 20derived from normalized and bias-removed function values of the autocorrelation functions (ACFobs) of the GNSS code signals received at the GNSS receivers, combined for a multitude of the GNSS receivers (Claim 1), in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIO R PEREZ/Primary Examiner, Art Unit 2644